DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15187439, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 21 and 33 (and all claims dependent therefrom) are not properly supported and/or enabled by the disclosure of the above noted parent application. Please refer to the 112 section below where the lack of support/enablement for these claims is outlined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-13 of U.S. Patent No. 10971894. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent document contain the same limitations as the instant application along with more details. The claims align as follows:
Application claims
Patent claims
21
1
22
2
23
6
24
3
25
4
26
5
27
1
28
2
29
6
30
3
31
4
32
5
33
9
34
10
35
11
36
12
37
13
38
9
39
12
40
13


Claim Interpretation
The Examiner notes that induced inductances, such as that brought about by circuit connections (similar to LW1/2 in figure 1a of the instant application), are considered to be differentiated from discrete inductor elements, such as those formed from coils or ferrite beads (similar to L1/2, LA/B in figure 1a of the instant application). Thus, art such as US 2012/0201260 which teaches multiple inductances near labels VCC/OUTA/OUTC/VBIAS, and clearly taught to be induced rather than discrete inductors ([0011]) are not considered to read on the “inductor” limitations set forth in the claims.
Claim Objections
Claims 22, 23, 28 and 29 are objected to because of the following informalities:  
The above noted claims each refer to “a transmitter optical sub-assembly”. Each of these claims depend from another claim which has already established the presence of “a transmitter optical sub-assembly”. Therefore each of these claims should more properly be referring to “the transmitter optical sub-assembly”. This is understood to have been a typographical error as only 1 transmitter optical sub-assembly has been detailed in the original specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 24, 30 and 33 (and all claims dependent therefrom; 22-26, 31, 32, 34-37) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 21 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of only 2 discrete transistors on the driver chip, does not reasonably provide enablement for “the first and second differential transistors being the only operable transistors of the driver chip”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claims 21 and 33 contain the limitation “the first and second differential transistors being the only operable transistors of the driver chip”. The written portion of the originally filed specification makes no mention of excluding any number of transistors, ‘operable’ or otherwise. The originally submitted figures (see fig.1a) show the use of only 2 discrete transistors on the driver chip. It is noted that the driver chip also contains elements which are depicted in the manner of a ‘black box’ (fig.1a I, APC, I1, unlabeled opamp) which are understood to be made up of a collection of circuit elements (therefore not discrete) the details of which have not been provided. 
Therefore, although the originally submitted figures appear to at least show use of only 2 discrete transistors on the driver chip the particular limitation of “…only operable transistors of the driver chip” is not enabled by the original specification as the description does not make clear how to make the “black boxes” without transistors and does not explicitly exclude transistors as noted above.

Claims 24 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the presence of wire bond induced inductances, does not reasonably provide enablement for discrete inductor elements.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The originally filed specification makes clear that the LW1 and LW2 elements are induced inductances brought about by wire bonds ([0020]). The above noted claims state the presence of a first discrete inductor element. The scope of the specification does not enable use of discrete inductor elements in this position, only induced bond wire inductance. Therefore, it is not clear how to make/use the claimed invention with discrete inductors in the outlined positions.
For purposes of examination, this limitation will be read as being related to an induced inductance as is best understood from the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 31, 35 and 38 (and all claims dependent therefrom; 26, 32, 36, 39, 40) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 31 and 35 recite the limitation "the laser diode" in line 2.  There is insufficient antecedent basis for this limitation in the claims, making the scope of the claims unclear.
For purposes of examination, the claims will be understood to be referring to “a laser diode”.

Claim 38 recites the limitation "the transmitter optical sub-assembly" in line 5.  There is insufficient antecedent basis for this limitation in the claim, making the scope of the claim unclear.
For purposes of examination, the claims will be understood to be referring to “a transmitter optical sub-assembly”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27-31 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 8571079) in view of Murata et al. (US 2005/0243878).
With respect to claim 27, Nguyen teaches a driver configured to generate output signals for driving a transmitter optical sub-assembly operable to generate a laser (fig.1), the driver comprising: first (fig.1 Q5) and second (fig.1 Q6) differential transistors, the first differential transistor configured to receive a first input signal (fig.1 from data+), the second differential transistor configured to receive a second input signal (fig.1 from data-), the first differential transistor having a first output signal associated therewith (fig.1 from collector), the second differential transistor having a second output signal associated therewith (fig.1 from collector), the first output signal and the second output signal configured to drive the transmitter optical sub-assembly (fig.1 collectors output to drive laser); first (fig.1 L3) and second (fig.1 L4) internal inductors directly electrically coupled, respectively, to the first and second differential transistors (fig.1 direct electrical connection), the first and second internal inductors configured to be electrically coupled to first (fig.1 L2) and second (fig.1 L1) external inductors, respectively, wherein the first and second internal inductors and the first and second external inductors are configured to bias the first output signal and the second output signal (fig.1 outlined inductors bias output signals from the collector outputs of Q5/6 as input to laser).  Nguyen does not teach a driver chip with the driving components being on the chip. Murata teaches a related laser driving system (fig.2) which includes the driving components being formed on a separate chip from the TOSA (fig.2 #202, [0023]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to integrate the driving circuitry (sec2/3) of Nguyen other than the TOSA on a separate chip  as taught by Murata in order to create a compact device additionally allowing for the laser driver to be swapped out if needed.
With respect to claim 28, Nguyen teaches the first differential transistor is electrically coupled to a first input of a transmitter optical sub-assembly (fig.1 output of Q5 connected to TL2 input to TOSA), and the second differential transistor is electrically coupled to a second input of the transmitter optical sub- assembly (fig.1 output of Q6 connected to TL1 input to TOSA).  
With respect to claim 29, Nguyen teaches the first differential transistor and the second differential transistor are interchangeably connectable to a first input and a second input of a transmitter optical sub-assembly (note use of “interchangeably connectable” only means the circuit of Nguyen be able to be connected in the claimed manner, here the circuit of Nguyen is able to be connected with the inputs interchanged; note no function or structure claimed).  
With respect to claim 30, Nguyen teaches the first input of the transmitter optical sub-assembly feeds into a first input path (fig.1 lower input to TL2) including a first sub-assembly inductor positioned before a laser diode (fig.1 Dld with inherent induced inductance from laser diode lead connecting means).  
With respect to claim 31, Nguyen teaches the second input of the transmitter optical sub-assembly feeds into a second input path (fig.1 R1 to TL1) including a resistor (fig.1 R1) coupled to the laser diode.  
With respect to claim 38, Nguyen teaches a driver comprising: first (fig.1 Q5) and second (fig.1 Q6) differential transistors, the first differential transistor configured to receive a first input signal (fig.1 data+), the second differential transistor configured to receive a second input signal (fig.1 data-), the first and second differential transistors configured, respectively, to provide a first output signal (fig.1 from collector of Q5) and a second output signal (from collector of Q6), the first output signal and the second output signal directed to the transmitter optical sub-assembly (fig.1 made up of TL1/2 and Dld); first (fig.1 L3) and second (fig.1 L4) internal inductors electrically coupled to the first and second collectors of the first and second differential transistors, respectively (as seen in fig.1); and first and second external inductor connections (fig.1 connections of L1/2 to L3/4) electrically coupled to the first and second internal inductors, respectively, wherein a current source (fig.1 Q1/Ibias) biases a first output path defined by a first external inductor (fig.1 L2) electrically coupled to the first external inductor connection and the first internal inductor and a second output path defined by a second external inductor (fig.1 L1) electrically coupled to the second external inductor connection and the second internal inductor, the first output path being coupled to a first input of the transmitter optical sub-assembly (fig.1 via TL2) and the second output path being coupled to a second input of the transmitter optical sub-assembly (fig.1 via TL1).  Nguyen does not teach a driver chip with the driving components being on the chip. Murata teaches a related laser driving system (fig.2) which includes the driving components being formed on a separate chip from the TOSA (fig.2 #202, [0023]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to integrate the driving circuitry (sec2/3) of Nguyen other than the TOSA on a separate chip  as taught by Murata in order to create a compact device additionally allowing for the laser driver to be swapped out if needed.
Nguyen and Murata do not specify using pins for input/output connections (e.g. between the inductors). The Examiner takes Official Notice that use of pins for input/output connections to ICs is well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize pins for the in/out connections (e.g. between the inductors) of the IC of Nguyen and Murata in order to make use of a well-known and widely used means of chip connection allowing for fast connect/disconnect operation.
With respect to claim 39, Nguyen teaches the second input path further includes a capacitor (fig.1 C2).  
With respect to claim 40, Nguyen teaches the current source is controlled by an automatic power control (APC) circuit (fig.1 APC) to deliver a bias current of IBIAS + (1 + k) 'MOD, where k is between 0 and 1 (fig.1 total=bias from Q1 and mode from Qm0/1, k=0).

Claim(s) 21, 22-25, 33-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Murata in view of Moto et al. (US 2009/0238226).
With respect to claim 21, Nguyen teaches a system for driving a transmitter optical sub-assembly, the transmitter optical sub-assembly configured to generate a laser (fig.1), comprising: a driver (fig.1 sec2) configured to generate output signals (fig.1 inputs to TL1/2) for driving the transmitter optical sub- assembly (fig.1 TL1/2 and Dld), the driver comprising: first (fig.1 Q5) and second (fig.1 Q6) differential transistors, the first differential transistor configured to receive a first input signal (fig.1 data+), the second differential transistor configured to receive a second input signal (fig.1 data-), the first differential transistor having a first output signal associated therewith (fig.1 output from collector of Q5), the second differential transistor having a second output signal associated therewith (fig.1 output from collector of Q6), the first output signal and the second output signal configured to drive the transmitter optical sub-assembly (fig.1 via inputs to TL1/2); first (fig.1 L3) and second (fig.1 L4) internal inductors directly electrically coupled, respectively, to the first and second differential transistors (fig.1 direct electrical connections between the elements); and first (fig.1 L2) and second (fig.1 L1) external inductors electrically coupled to the first and second internal inductors, respectively (as seen in fig.1), the first and second external inductors and the first and second internal inductors configured to bias the first output signal and the second output signal (fig.1 outlined inductors bias output signals from the collector outputs of Q5/6 as input to laser).  Nguyen does not teach a driver chip with the driving components being on the chip. Murata teaches a related laser driving system (fig.2) which includes the driving components being formed on a separate chip from the TOSA (fig.2 #202, [0023]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to integrate the driving circuitry (sec2/3) of Nguyen other than the TOSA on a separate chip  as taught by Murata in order to create a compact device additionally allowing for the laser driver to be swapped out if needed.
Nguyen further teaches the pre-drive to be separate from the driver (fig.1 sec2 vs sec3) but does not teach placing the pre-drive on a different IC from the driver. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to further adapt the circuit of Nguyen to separate the pre-drive from the driver such that each is on a separate chip as Murata has demonstrated disposing driving components on chips and would allow for a modular device to swap out driving components as needed (see also MPEP 2144.04 V C).
 Nguyen further teaches the Qm0/1 transistors to function with Rmod as a modulated current source (col.3 lines 14-16), but does not teach the first differential transistor and the second differential transistor being the only operable transistors of the driver chip. Moto teaches a related laser driver system (fig.1) which includes a separate pre-drive (fig.1 #10) from driver (fig.1 #20) as well as use of a dedicated controllable modulated current source (fig.1 #25). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Nguyen and Murata to make use of a dedicated controllable modulated current source as taught by Moto in place of the Qm0/1 + Rmod source of Nguyen in order to add the ability to have the APC control the modulation current to desired levels (Moto, fig.1 via APC).
Note that moving the pre-drive to a separate chip and replacing the Qm0/1 transistors results in the first differential transistor and the second differential transistor being the only operable transistors of the driver chip as claimed.
With respect to claim 22, Nguyen teaches the first differential transistor is electrically coupled to a first input of a transmitter optical sub-assembly (fig.1 output of Q5 connected to TL2 input to TOSA), and the second differential transistor is electrically coupled to a second input of the transmitter optical sub- assembly (fig.1 output of Q6 connected to TL1 input to TOSA).  
With respect to claim 23, Nguyen teaches the first differential transistor and the second differential transistor are interchangeably connectable to a first input and a second input of a transmitter optical sub-assembly (note use of “interchangeably connectable” only means the circuit of Nguyen be able to be connected in the claimed manner, here the circuit of Nguyen is able to be connected with the inputs interchanged; note no function or structure claimed).  
With respect to claim 24, Nguyen teaches the first input of the transmitter optical sub-assembly feeds into a first input path (fig.1 lower input to TL2) including a first sub-assembly inductor positioned before a laser diode (fig.1 Dld with inherent induced inductance from laser diode lead connecting means).  
With respect to claim 25, Nguyen teaches the second input of the transmitter optical sub-assembly feeds into a second input path (fig.1 R1 to TL1) including a resistor (fig.1 R1) coupled to the laser diode.  
With respect to claim 33, Nguyen teaches a system for driving a transmitter optical sub-assembly, the transmitter optical sub-assembly configured to generate a laser (fig.1), comprising: a driver comprising: first (fig.1 Q5) and second (fig.1 Q6) differential transistors, the first differential transistor configured to receive a first input signal (fig.1 via data+), the second differential transistor configured to receive a second input signal (fig.1 via data-), the first differential transistor configured to generate a first output signal (fig.1 from collector of Q5), the second differential transistor configured to generate a second output signal (fig.1 from collector of Q6), the first output5App. No. 17/223,382Preliminary Amendment Dated: June 8, 2021 signal and the second output signal for driving an operation of the transmitter optical sub-assembly (fig.1 via inputs to TOSA; TL1/2 and Dld); first (fig.1 L3) and second (fig.1 L4) internal inductors electrically coupled to the first and second differential transistors, respectively (as seen in fig.1); first and second external inductor connections electrically coupled to the first and second internal inductors (fig.1 connections of L1/2 to L3/4), respectively; wherein a current source (fig.1 Q1/Ibias) biases a first output path defined by a first external inductor (fig.1 L2) electrically coupled to the first external inductor connection and the first internal inductor and a second output path defined by a second external inductor (fig.1 L1) electrically coupled to the second external inductor connection and the second internal inductor, the first output path being coupled to a first input of the transmitter optical sub-assembly (fig.1 via TL2) and the second output path being coupled to a second input of the transmitter optical sub-assembly (fig.1 via TL1).  Nguyen does not teach a driver chip with the driving components being on the chip. Murata teaches a related laser driving system (fig.2) which includes the driving components being formed on a separate chip from the TOSA (fig.2 #202, [0023]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to integrate the driving circuitry (sec2/3) of Nguyen other than the TOSA on a separate chip  as taught by Murata in order to create a compact device additionally allowing for the laser driver to be swapped out if needed.
Nguyen further teaches the pre-drive to be separate from the driver (fig.1 sec2 vs sec3) but does not teach placing the pre-drive on a different IC from the driver. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to further adapt the circuit of Nguyen to separate the pre-drive from the driver such that each is on a separate chip as Murata has demonstrated disposing driving components on chips and would allow for a modular device to swap out driving components as needed (see also MPEP 2144.04 V C).
Nguyen and Murata do not specify using pins for input/output connections (e.g. between the inductors). The Examiner takes Official Notice that use of pins for input/output connections to ICs is well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize pins for the in/out connections (e.g. between the inductors) of the IC of Nguyen and Murata in order to make use of a well-known and widely used means of chip connection allowing for fast connect/disconnect operation.
Nguyen further teaches the Qm0/1 transistors to function with Rmod as a modulated current source (col.3 lines 14-16), but does not teach the first differential transistor and the second differential transistor being the only operable transistors of the driver chip. Moto teaches a related laser driver system (fig.1) which includes a separate pre-drive (fig.1 #10) from driver (fig.1 #20) as well as use of a dedicated controllable modulated current source (fig.1 #25). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Nguyen and Murata to make use of a dedicated controllable modulated current source as taught by Moto in place of the Qm0/1 + Rmod source of Nguyen in order to add the ability to have the APC control the modulation current to desired levels (Moto, fig.1 via APC).
Note that moving the pre-drive to a separate chip and replacing the Qm0/1 transistors results in the first differential transistor and the second differential transistor being the only operable transistors of the driver chip as claimed.
With respect to claim 34, Nguyen teaches the first input of the transmitter optical sub-assembly feeds into a first input path including a laser diode (fig.1 path including TL2 and Dld).  
With respect to claim 35, Nguyen teaches the second input of the transmitter optical sub-assembly feeds into a second input path including a resistor coupled to the laser diode (fig.1 path including R1, TL1 and Dld).  
With respect to claim 37, Nguyen teaches the current source is controlled by an automatic power control (APC) circuit (fig.1 APC) to deliver a bias current of IBIAS + (1 + k) 'MOD, where k is between 0 and 1 (fig.1 total=bias from Q1 and mode from Qm0/1, k=0).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Murata in view of Tanaka (US 2010/0183318).
With respect to claim 32, Nguyen, as modified, teaches the device outlined above including a capacitor (fig.1 C1) after a resistor (fig.1 R2), but does not teach the second input path further includes a capacitor positioned before the resistor.  Tanaka teaches using capacitors (fig.1 #19/20) before resistors (fig.1 #10/11). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to add resistors after the transmission lines in the device of Nguyen as demonstrated by Tanaka in order to balance the device impedance.

Claim(s) 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Murata and Moto in view of Tanaka.
With respect to claims 26 and 36, Nguyen, as modified, teaches the device outlined above including a capacitor (fig.1 C1) after a resistor (fig.1 R2), but does not teach the second input path further includes a capacitor positioned before the resistor.  Tanaka teaches using capacitors (fig.1 #19/20) before resistors (fig.1 #10/11). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to add resistors after the transmission lines in the device of Nguyen as demonstrated by Tanaka in order to balance the device impedance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Applicant’s attention is directed to the included PTO-892 form for a list of related references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828